 

Exhibit 10.29

 

PRIVATE & CONFIDENTIAL

 

LEGALLY BINDING TERM SHEET ON SHARE EXCHANGE TRANSACTION AMONG

DSS SECURITY SYSTEMS INC., DSS BIOHEALTH SECURITY INC., GLOBAL BIOMEDICAL PTE
LTD AND IMPACT BIOMEDICAL INC.

 

This term sheet sets out the legally binding terms for transactions among the
Parties as defined hereunder (“Term Sheet”).

 

 

PARTIES

 

1)     Document Security Systems, Inc., a New York corporation, having its
office at 200 Canal View Blvd, Suite 300, Rochester, NY 14623. (hereinafter
referred to as “DSS”)

 

2)     DSS BioHealth Security Inc., a Delaware corporation, having its office at
200 Canal View Blvd, Suite 300, Rochester, NY 14623. (hereinafter referred to as
“DBHS”)

 

3)   Global BioMedical Pte Ltd, a Singapore corporation, company no. 201707501G
having its office at 7 Temasek Boulevard #29-01B, Suntec Tower One, Singapore
038987. (hereinafter referred to as “GBM”)

 

4)   Impact BioMedical Inc., a Nevada corporation, having its office at 4800
Montgomery Lane Suite 210 Bethesda, MD 20814. (hereinafter referred to as
“IMPACT”)

 

(DSS, DBHS and GBM, and IMPACT shall each be known as a “Party”, and
collectively the “Parties”.)

 

 

TRANSACTION OVERVIEW

 

GBM

Owns 100% of Impact Biomedical Inc. (“IMPACT”) Purchase Price: USD 50,000,000

 

Proposed Share Exchange Transaction (“Share Exchange”) Between DSS and IMPACT

 

In consideration of 100% of Impact, i.e. USD 50,000,000 (the “Consideration”,
DSS will issue a combination of shares and perpetual convertible bond (PCB) as
follows:

 

-      USD 3,132,000

 

By way of issuing 14,500,000 shares at a price of USD 0.216 per share to GBM

 

-      Balance of USD 46,868,000

 

By way of PCB at 0% coupon rate per annum.

 

 

 1│Page

 

 

 

 

  Perpetual Convertible Bond

 

-    0 % Coupon Rate

-    Conversion rate is at USD 0.216 per share

-    GBM has right to convert the balance amount in PCB into DSS shares in full
or partially, by giving 3 days written notice (at conversion rate of USD 0.216
in PCB to 1 DSS share)

-    DSS has right to require GBM to convert the balance amount in PCB into DSS
Shares in full or partially with 3 days written notice (at conversion rate of
USD 0.216 in PCB to 1 DSS Share)

 

The 100% of IMPACT will be held under DBHS after the Share Exchange.

 

 

BLOCKER

 

It is agreed by Parties that GBM will not convert the PCB into DSS Shares to the
extent where at any one point in time, GBM owns more than 19.9% of DSS.

 

 

VALUATION

 

DSS will appoint Destum Partners (an independent third-party professional
valuation firm) to conduct an updated valuation report for IMPACT.

 

The Parties agree that should the updated valuation report of IMPACT be higher
than the agreed transaction value, GBM agrees to not increase the Consideration
amount for IMPACT in the Share Exchange.

 

The Parties further agree that should the updated valuation report of IMPACT be
lower than the agreed transaction value, GBM agrees to lower the Consideration
amount for IMPACT accordingly and offer the same 87.16% discount given to DSS
for the Share Exchange.

 

 

 2│Page

 

 

 

INITIAL PUBLIC OFFERING

 

It is the intention of IMPACT to pursue a public offering either on the New York
Stock Exchange (NYSE) or Nasdaq, after the Share Exchange transaction.

 

 

DIVIDEND OF IMPACT SHARES

 

Upon the completion of the transaction, DBHS, which is a 100% owned subsidiary
of DSS, will own 100% of IMPACT.

 

It is the intention of DBHS, upon the completion of the Share Exchange, to offer
bonus of IMPACT shares to the shareholders of DSS (excluding the controlling
shareholders of DSS and the chairman’s group of companies). The proposed bonus
being, for every one (1) DSS share held, the shareholder will be entitled to a
bonus of two (2) shares of IMPACT as determined at the record date of the
filing. (“Bonus Shares”). (“Bonus Shares”)

 

 

RIGHT TO APPOINT THE BOARD OF DIRECTORS OF IMPACT

 

 

DSS shall have the right to appoint the board of IMPACT.

 

 

REPRESENTATION AND WARRANTIES

 

The Parties hereby represent and warrant that they have on behalf of their
respective companies, the full legal rights and capacities to enter into this
Term Sheet and to perform their respective obligations and that they are not in
violation of any laws or any courts.

 

The Parties acknowledge that there may be fluctuations in the Share Price of DSS
prior to the signing of this Term Sheet.

 

 

COUNTERPARTS

 

This Term Sheet and any amendments, if any, may be executed in counterparts
(including by facsimile), each of which shall be an original with the same
effect as if the signatures thereto and hereto were part of the same instrument
and shall become effective when one or more counterparts have been signed by
each of the Parties and delivered (by telecopy or otherwise) to the other
Parties.

 

 

 3│Page

 

 

 

CONFIDENTIALITY

 

Save for any disclosure, filing or report made to any government agency,
regulatory body or exchange (including but not limited to the NYSE and SGX-ST),
or disclosures made to accountants, advisors, legal counsel or consultants, each
Party shall keep strictly confidential the negotiations relating to this
transaction, the existence of this transaction and the contents of this Term
Sheet and shall not disclose the name to any other person with the prior written
consent of the other Parties.

 

 

BINDING EFFECT

 

This Term Sheet shall be legally binding and shall also be legally enforceable
in accordance with its terms in any court of competent jurisdiction.

 

 

DEFINITIVE AGREEMENT

 

The Parties, if mutually agreeable and as soon as practicable and in any event,
no later than three

(3) months from date of signing of this Term Sheet, strive to obtain their
respective directors and shareholders’ approvals; and relevant stock exchanges
in which they are listed with, if required.

 

The Parties may elect not to enter into a Definitive Agreement, in which event,
the terms and conditions in this Term Sheet shall prevail and have full effects
as if a definitive agreement has been entered into.

 

 

COMPLETION

 

Completion shall take place within three (3) months from the date of signing of
this Term Sheet and subject to both DSS and GBM having obtained approvals from
their respective shareholders and relevant stock exchanges in which they are
listed with, if required for the transactions contemplated herein.

 

 

COSTS AND EXPENSES

 

Each Party shall be responsible for its respective costs and expenses in
relation to the preparation of this Term Sheet and Definitive Agreement, if any.

 

 

GOVERNING LAW AND DISPUTE RESOLUTION

 

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York, without regard to such state’s choice of law
provisions which would require the application of the law of any other
jurisdiction.

 

 

 4│Page

 





 

Dated:

 

March 12, 2020

 

We hereby accept the above terms and conditions.

 

SIGNED BY:   SIGNED BY:       /s/ Frank Heuszel   /s/ Chan Heng Fai Ambrose
Name: FRANK HEUSZEL   Name: CHAN HENG FAI AMBROSE Title: Chief Executive Officer
  Title: Chief Executive Officer   For and on behalf of DSS Securities Inc.    
For and on behalf of Global BioMedical Pte Ltd           /s/ Frank Heuszel   /s/
Chan Heng Fai Ambrose Name: FRANK HEUSZEL   Name: CHAN HENG FAI AMBROSE Title:
Chief Executive Officer   Title: Chief Executive Officer   For and on behalf of
DSS BioHealth Security Inc.     For and on behalf of Impact Biomedical Inc.



 



 5│Page

 